DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The present application having Application No. 17/547,505 filed on 12/10/2021 presents claims 1-20 for examination.
The present application is a continuation of, and claims priority to, U.S. Patent Application No. 16/1791,178 (now issued patent US 11,221,891 B2), filed on February 14, 2020; which is a continuation of, and claims priority to U.S. Patent Application No. 15/298,090 filed on October 19, 2016, now issued U.S. Patent No. 10,565,024 B2.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on parent U.S. Patent Application No. 16/791,178, filed on February 14, 2020 and U.S. Patent Application No. 15/298,090, filed on October 19, 2016. 

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 12/10/2021 and 12/28/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,565,024 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of present application are fully anticipated by the claims of issued patent.  The issued US patent and the instant application are claiming common subject matter. The one of ordinary skill in the art would recognize that they are obvious variants.

Claims 1-20 are compared to claims 1-17 of US patent 10,565,024 B2 in the following table:
Present Application
US Patent No : US 10,565,024 B2
Claim 1, A method
Claim 1, A Method
Claim 2
Claim 1
Claim 3
Claim 2
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 6
Claim 8, A system
Claim 7, A system
Claim 9
Claim 7
Claim 10
Claim 8
Claim 11
Claim 9
Claim 12
Claim 10
Claim 13
Claim 11
Claim 14
Claim 12
Claim 15, Medium
Claim 13
Claim 16
Claim 13
Claim 17
Claim 14
Claim 18
Claim 15
Claim 19
Claim 16
Claim 20
Claim 17




Claims 1-3, 8-10 and 15-17 are also rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-2, 9 and 17 of U.S. Patent No. 10,417,056 B2.  Although the conflicting claims of present application and issued patents are not identical, they are not patentably distinct because claimed subject matter in the instant application recites similar limitations as the above listed US patents.  The referenced US patents and the instant application are claiming common subject matter and one of ordinary skill in the art would recognize that they are obvious variants of each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Christopher P. Ruemmler (US 2008/0184238 A1) (hereinafter Ruemmler) in view of Dice et al. (US 2013/0290583 A1) (hereinafter Dice).

As per claim 1, Ruemmler discloses A method, comprising: performing by a computer: beginning execution of a multithreaded application that comprises a plurality of requests to acquire a lock associated with a critical section of code or a shared resource (e.g. Ruemmler; [Fig. 1] [0012] [0014-0015] discloses processor executing software (125) that comprises a plurality of requestor threads (115a-115b) that request access to a lock (synchronized object) associated with a shared object.  The shared object may be a critical section in a memory, a shared data structure, a semaphore, or other suitable shared resources.  Also see [0002]); invoking, by a given thread of the application, a lock function of a generic concurrency restriction library, wherein the generic concurrency restriction library is configured to manage access to the lock (e.g. Ruemmler; [0002] discloses an arbitration scheme that is used so that only one requester can access the shared object at a time.  It uses a lock that is associated with the shared object so that the other requesters will be blocked from accessing the shared object until the current requester has ownership of the lock.  The lock is typically a bit value that is set by the requester when the requester has ownership of the lock.  [0012] [0014] discloses a lock is a bit value that is set in a memory location of the shared object.  A software thread (thread 115a or 115b) will set the bit value in the lock when the thread has ownership of the lock.  [0018] [0020] discloses a scheduler that increases and decreases number of busy waiters threads based on access patterns associated with the shared object.  For a highly contended lock, the scheduler can increase the number of busy waiters to handle the higher lock turnover load. [Fig. 1] [0022-0023] the scheduler sets a busy waiters count ceiling for a lock.  The scheduler can also observe the lock hold times and adjust the ceilings.  [0024] discloses a second software thread attempts to obtain the lock while the first thread has the lock.  This implies that the lock function is invoked by a given software thread of the software application.  [0027] [0033-0038] discloses scheduler manages access to the lock for threads by placing threads into busy waiting state or sleep state.); determining, by the generic restriction library, whether the given thread should be placed in an active set of threads associated with the lock, wherein threads in the active set are able to contend for the lock; in response to determining that the given thread should be placed in the active set, the given thread joining the active set of threads and contending for the lock; and in response to determining that the given thread should not be placed in the active set, the given thread joining a passive set of threads, wherein threads in the passive set are not able to contend for the lock (e.g. Ruemmler; [0016] discloses a scheduler can place any software thread in a busy waiting state or a sleep state. [0003][0017-0018] [0020] discloses placing a thread in busy wait state [active] or sleep state [passive] by the scheduler.  The scheduler can dynamically increase and decrease the number of busy waiters based on access patterns associated with the shared object.  The scheduler determines whether to dynamically decrease or increase the number of active busy waiters based upon the number of busy waiters.  [Figs. 1 and 2] [0022] discloses the scheduler sets a busy waiters count ceiling for a lock.  The ceiling determines the number of busy waiters/threads allowed to busy wait for a lock.  For example, the ceiling minimum value will be zero busy waiters, although this ceiling value can be other values.  If the ceiling minimum value is set at zero busy waiters, then no software thread will be allowed to busy wait for a particular lock.  If the ceiling value is set at one busy waiter, then a maximum number of one thread will be allowed to busy wait.  [0024] discloses a second software thread attempts to obtain the lock while the first thread has the lock.  Since the busy waiters count ceiling is at zero busy waiters, the second software thread will go into the sleep state [joins a passive set of threads that are not able to contend for the lock].  [0030-0034] discloses the scheduler can set ceiling maximum values that is the maximum allowable number of busy waiters for a lock. When a third software thread attempts to obtain the lock while the second thread has the lock and the busy waiter count ceiling is at one busy waiter, the third thread becomes a busy waiter [joins the active set of threads that can contend for the lock].  If a fourth thread attempts to obtain the lock and there is another thread busy waiting, then scheduler will place the fourth thread in a sleep state because the allowed number of busy waiters is set to one busy waiter.  Thus, Ruemmler discloses determining and placing a given thread into the busy wait state where threads are actively contending for the lock to be released or the sleep state where threads are deactivated (typically placed in a queue of waiting threads) and not allowed to contend for the lock, based on the number of busy waiters count ceiling.).
Ruemmler implies but does not expressly disclose wherein threads in the active set are able to contend for the lock; and wherein threads in the passive set are not able to contend for the lock [0003] discloses when a thread is placed in the sleep state, the thread is deactivated and does not consume processor time.  In contrast, the thread in busy waiting state will wait for lock to become available and then obtain the lock.  This implies that the thread in the busy wait state actively contends for the lock and threads in the sleep state are not able to contend for the lock. [0017-0018] [0020] discloses placing a thread in busy wait state [active] or sleep state [passive] by the scheduler.).
However, Dice determining, by the generic restriction library, whether the given thread should be placed in an active set of threads associated with the lock, wherein threads in the active set are able to contend for the lock; in response to determining that the given thread should be placed in the active set, the given thread joining the active set of threads and contending for the lock; and in response to determining that the given thread should not be placed in the active set, the given thread joining a passive set of threads, wherein threads in the passive set are not able to contend for the lock (e.g. Dice; [0016] discloses a thread that was waiting in an active queue at the time that the lock was acquired, while threads that began waiting for the lock subsequent to the thread acquiring the lock may be added to a passive queue.  [0108-0111] discloses active lock with an active queue of threads and the passive lock with a passive queue of threads.  When handing off lock ownership, the current owner may draw the threads from the active queue.  Thus, threads in the active queue are able to contend the lock and the threads in the passive list wait for the lock and are not able to contend until the active list of threads is empty.  Also see [0014] [0047] [0059-0061].).
Dice also expressly discloses A method, comprising: performing by a computer: beginning execution of a multithreaded application that comprises a plurality of requests to acquire a lock associated with a critical section of code or a shared resource (e.g. Dice;  [0014] discloses executing a multithreaded application executing on a given processor core where a plurality of threads request access to the global shared lock to access a critical section of code or shared resource that is protected by the lock.  Also see [0004]). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the method of maintaining active list of threads and passive list of threads, where a current owner of the lock passes ownership of the lock to a thread in the active list of threads that are able to contend for the lock as expressly taught by Dice into Ruemmler because it would allow passing ownership of the lock to another thread without releasing the lock (See Dice; [0014] [0061]).  This would reduce the overhead associated with releasing and acquiring the lock between two threads and effectively allow another waiting thread to enter the critical section of code (See Dice; [0007]).

As per claim 2, the combination of Ruemmler and Dice discloses The method of claim 1 [See rejection to claim 1 above], wherein joining the active set of thread comprises setting a lock flag to indicate that the lock is held, wherein the lock flag is accessible to other threads of the multithreaded application (e.g. Ruemmler; [0002-0003] discloses the arbitration uses a lock that is associated with the shared object so that the other requester will be blocked from accessing the shared object until the current requester releases the lock.  The lock is typically a bit value that is set in a memory location of the shared object.  Typically, the lock will have a bit value (“1” or “0”) that is set by the requester when the requester has ownership of the lock.  [0012-0014] For example, a software thread (thread 115a or 115b) will set the bit value in the lock when the thread has ownership of the lock.  Dice; [0120-0121] discloses a thread that acquires lock sets the flag and a thread that spins on the lock may also check the successor-exists flag.  Also see [0142-0143] [0145-0146] [0159] [0161-0162] [0167].), the method further comprising: monitoring, by one or more passive threads in the passive set, the lock flag and the number of threads in the active set; and one of the passive threads in the passive set joining the active set based on said monitoring (e.g. Ruemmler; [0002] [0012-0014] discloses a requester software thread sets the bit value in the lock when the thread has ownership that indicates to other requester threads that lock is held by the current requester.  This blocks the other requesters from accessing the shared object until the lock is released by the current requester.  [0003] discloses a thread placed in the sleep state is deactivated and the thread is re-activated when a given external event occurs.  [0016] discloses a scheduler can place any software thread in a busy waiting state or a sleep state.  [0018] a scheduler can dynamically increase or decrease the number of busy waiters.  [0030-0032] discloses setting ceiling maximum value that indicates maximum allowable number of busy waiters for a lock.  When a first thread releases the lock, the second thread wakes up from the sleep state and obtains the lock.  When a third thread attempts to obtain the lock while the second thread has the lock and the busy waiters count ceiling is at one busy waiter, the third thread becomes a busy waiter by going into the busy waiting state from a sleep state.  Thus, a waiter thread becomes a busy waiter based on set bit value and the number of busy waiters represented by the ceiling maximum value.  Dice; [0108] discloses current thread handing off lock ownership to another thread from the queue of the active queue of threads, when the list of threads in the active queue becomes empty, the owner may rotate the active and passive lists.  [0111] discloses if there are no other threads on the active list, the passive list becomes active list.  The thread holding the lock may cause the active and passive lists to be swapped.  [0120] discloses a thread that spins on the lock may also check the successor-exists flag.  Also see [0159] [0161-0162] [0167]). 

As per claim 3, the combination of Ruemmler and Dice discloses The method of claim 1 [See rejection to claim 1 above], further comprising: determining, by an active thread in the active set, whether to activate a passive thread in the passive set; setting, by the active thread in response to determining to activate the passive thread, an activation signal to indicate that the passive thread should be activated; and joining, by the passive thread in response to the activation signal being set, the active set, wherein after joining the active set the passive thread is able to contend for the lock (e.g. Dice; [0014] a thread of a multithreaded application may acquire the lock to access a critical section of code.  Subsequently, the thread may determine whether any other cohort threads of the application are waiting to access the critical section of code.  If no other cohort threads waiting to acquire the lock, the current owner thread releases the lock indicating another non-cohort thread may acquire the lock to access the critical section of code.  [0016] passing the ownership to a thread in an active queue indicates that the active thread determined not to activate the passive thread and releasing the lock indicates that the active thread determined to activate another thread from a passive queue.  Also see [0045-0048] [0059-0062].  Furthermore, Ruemmler; also discloses [0030-0034] the scheduler can set ceiling maximum values that is the maximum allowable number of busy waiters for a lock. When a third software thread attempts to obtain the lock while the second thread has the lock and the busy waiter count ceiling is at one busy waiter, the third thread becomes a busy waiter [joins the active set of threads that can contend for the lock].).
 
As per claim 4, the combination of Ruemmler and Dice discloses The method of claim 1 [See rejection to claim 1 above], wherein joining the active set of threads comprises: invoking, by the given thread, an underlying lock function of the lock; setting a lock flag to indicate that the lock is held, wherein the lock flag is accessible to other threads of the multithreaded application (e.g. Ruemmler; [0002] discloses an arbitration scheme that uses a lock that is associated with shared object so that the other requesters will be blocked from accessing the shared object until the current requester has released the lock.  The lock has a bit value that is set by the requester when the requester has ownership of the lock.  [0003] discloses a software thread may acquire the lock after the lock is released by the current thread.  The bit value associated with the lock indicates whether the lock is held or released.  [0012-0017] For example, a software thread will set the bit value in the lock when the thread has ownership of the lock.  The software thread can perform operations such as access, hold and release of the lock.  Also see [0023].  Dice; [0121] also discloses thread acquires the lock, sets/resets the flag and then owner thread releases the lock.); exiting the invoked lock function of the generic concurrency restriction library (e.g. Ruemmler; [0002] discloses the current requester releasing the lock.  [0013] discloses the requester can perform/invoke function such as release of the lock.  [0026] discloses the first thread releases the lock when it has finished executing in the shared object.  Also see [0033] [0035].  Dice; [0121] also discloses top granted flag may first be reset by the thread that acquires the lock.  The lock owner may then release the lock. ); and wherein said setting is performed subsequent to said invoking and wherein said exiting is performed subsequent to said setting (e.g. Ruemmler; [0012] discloses a software thread will set the bit value in the lock when the thread has ownership of the lock.  For example, the bit value can be set to “1” that indicates lock is held or “0” that indicates lock is being released.  Thus, the bit value is set after acquiring the lock by invoking the lock access function and lock release [exiting] is performed after setting the bit value back to “0”.  Dice; [0121] also discloses thread acquires the lock, sets/resets the flag and then owner thread releases the lock.  The top granted flag may first be reset by the thread that acquires the lock.  The lock owner may then release the lock.  Also see [0125] [0143] [0145-0146] [0159] [0166].). 

As per claim 5, the combination of Ruemmler and Dice discloses The method of claim 4 [See rejection to claim 4 above], further comprising: invoking, by the given thread, an unlock function of the generic concurrency restriction library; performing, by the given thread, while executing the invoked unlock function: resetting the lock flag to indicate that the lock is not held; and invoking an underlying unlock function of the lock, wherein said resetting is performed prior to said invoking (e.g. Ruemmler; [0002] discloses an arbitration scheme that uses a lock that is associated with shared object so that the other requesters will be blocked from accessing the shared object until the current requester has released the lock.  The lock has a bit value that is set by the requester when the requester has ownership of the lock.  [0003] discloses a software thread may acquire the lock after the lock is released by the current thread.  The bit value associated with the lock indicates whether the lock is held or released.  [0012] discloses a software thread will set the bit value in the lock when the thread has ownership of the lock.  For example, the bit value can be set to “1” that indicates lock is held or “0” that indicates lock is being released.  Thus, the bit value is set after acquiring the lock by invoking the lock access function and lock release [exiting] is performed after setting the bit value back to “0”.  The software thread can perform operations such as access, hold and release of the lock.  [0026] discloses the first thread releases the lock when it has finished executing in the shared object.  Also see [0023].  Dice; [0121] also discloses thread acquires the lock, sets/resets the flag and then owner thread releases the lock.  The top granted flag may first be reset by the thread that acquires the lock.  The lock owner may then release the lock.  Also see [0125] [0143] [0145-0146] [0159] [0166].). 

As per claim 6, the combination of Ruemmler and Dice discloses The method of claim 1 [See rejection to claim 1 above], Ruemmler further discloses wherein said determining is based, at least in part, on a number of threads currently in the active set (e.g. Ruemmler; [0022] discloses setting ceiling minimum value to zero busy waiters, although this ceiling value can be other values such as one or more busy waiter.  If the ceiling minimum value is set at zero busy waiters, then no software thread will be allowed to busy wait for a lock.  If the ceiling value is set at one busy waiter, then a maximum of one software thread will be allowed to busy wait for the lock.  [0023] a second thread attempts to obtain the lock.  Since the busy waiters count ceiling is at zero busy waiters, the second thread will go into the sleep state.  [0030-0034] assume that a third software thread attempts to obtain the lock while the second thread has the lock.  Since the busy waiters count ceiling is at one busy waiter and there are no current busy waiters, the third thread will become a busy waiter thread and goes into busy waiting state.  Thus, the determination to place the thread into busy waiting state or sleep state is made based on the number of busy waiters.). 

As per claim 7, the combination of Ruemmler and Dice discloses The method of claim 6 [See rejection to claim 6 above], Ruemmler further discloses wherein said determining is based, at least in part, on determining whether the number of threads currently in the active set is less than one (e.g. Ruemmler; [0022] discloses setting ceiling minimum value to zero busy waiters, although this ceiling value can be other values such as one or more busy waiter.  If the ceiling minimum value is set at zero busy waiters, then no software thread will be allowed to busy wait for a lock.  If the ceiling value is set at one busy waiter, then a maximum of one software thread will be allowed to busy wait for the lock.  [0023] a second thread attempts to obtain the lock.  Since the busy waiters count ceiling is at zero busy waiters, the second thread will go into the sleep state.  [0030-0034] assume that a third software thread attempts to obtain the lock while the second thread has the lock.  Since the busy waiters count ceiling is at one busy waiter and there are no current busy waiters, the third thread will become a busy waiter thread and goes into busy waiting state.). 

As per claims 8-14, these are system claims having similar limitations as cited in method claims 1-7, respectively.  Thus, claims 8-14 are also rejected under the same rationale as cited in the rejection of rejected claims 1-7, respectively.

As per claims 15-20, these are medium claims having similar limitations as cited in method claims 1-6, respectively.  Thus, claims 15-20 are also rejected under the same rationale as cited in the rejection of rejected claims 1-6, respectively.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

Kapadekar et al. (US 2007/0093243) discloses “([0234], Tasks may be held in a "bulk job queue" until activated, and tasks may be moved to an "active task queue" to activate processing. Activation may be controlled by job specific dates/times and activation rates. The size of the active queue may limit the number of active tasks; and [0235], management of the active queue may involve management of a number of system parameters and functions. For example, in a representative embodiment of the present invention, the number of active tasks may be limited to control overall system load. Only active tasks may be allowed to compete for system and network resources. Queue size,.. may control task activation; [0440], the current workload and workflow configuration parameters may be reviewed to determine if these parameters allow additional operations to be dispatched from the request queue to the in-process queue. If workflow controls permit, an "appropriate" number of operations may be moved from the request queue to the in-process queue. Note that the original request may be maintained in the request queue until all associated operations have been completed).”
Venkatasubramanian (US 2003/0236816 A1) – discloses “A spin-yield cycle includes spinning, unsuccessfully acquiring the lock, yielding the processor, and being transferred to the run queue, normally at its end. For example, thread 110W(1), while waiting for a lock, spins for some time, then tries to acquire the lock. If thread 110W(1) acquires the lock, then thread 110W(1) becomes a thread 110L that has a lock and prevents other threads from acquiring the same lock. However, if thread 110W(1) cannot acquire the lock, then thread 110W(1) yields the spin-yield processor 130(1) for use by another waiting thread 110W, and is transferred to the run queue waiting to again run or spin on a spin-yield processor. Thread 110W(1) then repeats spinning, trying to acquire the lock, yielding the processor, and being transferred to the run queue several times, up to a thresholdt.sub.2 at which time thread 110W(1) is put in the sleep queue. Similar to the above-discussed thresholdt.sub.1, threshold t.sub.2 may be in real time or in other time units. In one embodiment, thread 110W(1) repeats the spin-yield cycles on the same spin-yield processor, e.g., processor 130(1).”
Calciu et al. (2013/0290967 A1; US 8,966,491 B2) – discloses maintaining an active queue of threads and a passive queue of threads, where current owner of the lock hands off lock ownership to another thread from the active queue of threads.  When the list of threads in the active queue becomes empty, the threads from the passive queue are enqueued into the active queue.  The lock owners may rotate or swap the active and passive lists, and may release the lock to other threads in the active queue.  Fig. 8 discloses a method for managing access to a critical section of code or a shared resource using a NUMA-aware lock that includes such active and passive lists of waiters is illustrated by the flow diagram in FIG. 8. As illustrated in this example, the method may include a thread on an active list of waiting threads (i.e. a list of threads waiting to acquire a cluster-specific lock for a critical section of code or shared resource) acquiring the cluster-specific lock and acquiring a global shared lock for the critical section of code or shared resource (as in 810). In this example, threads arriving at the cluster-specific lock subsequent to the thread acquiring the global shared lock may enqueue on a passive list of waiting threads (i.e. an alternate list of threads that are waiting to acquire the cluster-specific lock), as in 820. In other words, each cluster-specific lock associated with a critical section of code or shared resource may include two lists of waiting threads: an active list, and a passive list.  If there are no other threads on the active waiting list for the same cluster (or once the active list has been depleted), shown as the negative exit from 840, the method may include the passive list becoming active list and vice versa (as in 850). In this case, threads that arrive at the cluster-specific lock subsequent to this swap may enqueue on the newly empty passive list (i.e. the list that was formerly the active list, but that has been depleted). The method may also include the thread that holds the cluster-specific lock releasing the global shared lock and then releasing the cluster-specific lock, as in 880. In other words, once there are no additional threads waiting on the active list for the cluster-specific lock, the thread holding the cluster-specific lock may cause the active and passive lists to be swapped and may give up the global shared lock to enable the potential subsequent acquisition of the global shared lock by a thread executing on the same or another cluster.
AI et al. (US 2016/0092280 A1) – discloses A method for operating a lock in a computing system having plural processing units and running under multiple runtime environments is provided. When a requester thread attempts to acquire the lock while the lock is held by a holder thread, determine whether the holder thread is suspendable or non-suspendable. If the holder thread is non-suspendable, put the requester thread in a spin state regardless of whether the requester thread is suspendable or non-suspendable; otherwise determines whether the requester thread is suspendable or non-suspendable unless the requester thread quits acquiring the lock. If the requester thread is non-suspendable, arrange the requester thread to attempt acquiring the lock again; otherwise add the requester thread to a wait queue as an additional suspended thread. Suspended threads stored in the wait queue are allowable to be resumed later for lock acquisition.
Duvuru et al. (US 9,830,200 B2) – discloses access to the shareable resource is controlled by a passive lock comprising a sequence of an outer busy lock and an inner busy lock, a first one of said concurrently executing thread wanting exclusive control of the shareable resource acquiring the outer busy lock, followed by the inner busy lock, the system further comprising: on releasing control of the passive lock, means for said first one of said concurrently executing thread to acquire the inner busy lock and determine the number of concurrently executing threads waiting for exclusive control of the shareable resource; and wherein, responsive to a determination that the number of concurrently executing threads waiting for exclusive control of the shareable resource exceeds a pre-determined value, for said first concurrently executing thread passing ownership of the passive lock and the inner busy lock to the concurrently executing thread located at the front of a system ready queue.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? 


December 12, 2022


/HIREN P PATEL/Primary Examiner, Art Unit 2196